             Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 1 of 17




 1                                                                               The Honorable Benjamin H. Settle
                                                                                  The Honorable David W. Christel
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT FOR THE
 8                                 WESTERN DISTRICT OF WASHINGTON
 9                                             TACOMA

10
     JESUS CHAVEZ FLORES,                                          Case No. 3:18-cv-05139-BHS-DWC
11
12                                       Plaintiff,
                                                                   FEDERAL GOVERNMENT
13                              v.                                 DEFENDANTS’ MOTION FOR
                                                                   SUMMARY JUDGMENT
     UNITED STATES IMMIGRATION AND
14 CUSTOMS ENFORCEMENT, et al.,
                                                                   Noted on Motion Calendar:
15                                                                 November 9, 2018
                                         Defendants.
16
17
                                                 I.        INTRODUCTION
18
                COME NOW Federal Defendants United States Immigration and Customs Enforcement
19
20 (“ICE”), Thomas D. Homan in his official capacity, Bryan Wilcox in his official capacity, Marc
21 Moore in his official capacity, the “ICE Does” 1 in their official capacities, and William Penaloza
22
     in his official capacity (the “ICE defendants”), by and through Annette L. Hayes, United States
23
     Attorney for the Western District of Washington, and Sarah K. Morehead, Assistant United
24
25 States Attorney for that district, and hereby file this motion for summary judgment.
26
27
28
     1
      Plaintiff has never identified the “ICE Does 1-10” and has therefore failed to state a claim against any of them.
     Fed. R. Civ. P. 12(b)(6).
         Motion for Summary Judgment                                                    UNITED STATES ATTORNEY
         [Case No. 3:18-cv-05139-BHS-DWC]- 1                                            700 STEWART STREET, SUITE 5220
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 2 of 17




 1            Plaintiff, an immigration detainee at the Northwest Detention Center, asserts a single
 2 claim against the ICE defendants for allegedly violating his First Amendment rights.
 3
     Specifically, plaintiff claims that after he engaged in hunger strike, all defendants retaliated
 4
     against him in violation of the First Amendment. However, the ICE defendants did not
 5
 6 participate in most of the actions about which plaintiff complains. He has not alleged any theory
 7 for holding the ICE defendants responsible for the actions of third parties. To the contrary, there
 8
     is no waiver of sovereign immunity to allow suits against a federal government entity for the
 9
     actions of a third party.
10
11            Plaintiff also alleges that retaliation motivated the decision to briefly house him in

12 segregation. In fact, plaintiff was placed in segregation after a guard discovered contraband in
13
     his locked property box. Without any evidence of retaliation, plaintiff’s First Amendment claim
14
     fails as a matter of law.
15
16                                         II.      FACTUAL BACKGROUND

17            Plaintiff is a detainee at the Northwest Detention Center (“NWDC”) in Tacoma,
18 Washington. Second Amended Complaint 2 (Dkt. #54, the “SAC”) at ¶ 10. Plaintiff entered the
19
     country without inspection and is in removal proceedings. Declaration of Drew Bostock
20
     (“Bostock Decl.”) at ¶ 10. Plaintiff claims that on or around February 7, 2018, he and other
21
22 detainees participated in a hunger strike to protest the conditions at NWDC. SAC at ¶ 33, 34, 36.
23            A. Guards at NWDC Are Employees of an Independent Contractor
24
25
26
27   2
       Plaintiff’s recently filed and pending motion for leave to file a third amended complaint (Dkt. #87) does not affect
     this motion. In his proposed third amended complaint, plaintiff seeks to add two additional ICE defendants, Tim
28   Petrie and Brian Muirhead, both in their official capacities. Dkt. #87 at ¶ 17-19. The proposed third amended
     complaint does not include any factual allegations regarding Mr. Muirhead. The brief allegation that Mr. Petrie
     signed a report is not disputed, as set forth below. Id. at ¶ 97.
      Motion for Summary Judgment                                                        UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 2                                                700 STEWART STREET, SUITE 5220
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
            Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 3 of 17




 1           In his second amended complaint, plaintiff alleges that all defendants retaliated against
 2 him for his participation in a hunger strike at NWDC. The majority of his retaliation claim is
 3
     based on the actions of the NWDC guards, including alleging that one of the guards punched
 4
     him. See, e.g., Second Amended Complaint at ¶ 46. Plaintiff readily admits that the punch, if it
 5
 6 occurred as he alleges, was prohibited by ICE guidelines. Id. at ¶ 47.
 7           Plaintiff also admits that the guard who allegedly punched him is an employee of The
 8
     GEO Group, Inc.’s (“GEO”). Second Amended Complaint at ¶ 23. By contract, GEO provides
 9
     the facility, management, personnel, and services for 24-hour supervision of immigrant detainees
10
11 in ICE custody at NWDC. Bostock Decl. at ¶ 4. The NWDC operates pursuant to a
12 performance-based contract, which is a results-oriented method of contracting focused on
13
     outputs, quality, and outcomes. Id. Performance-based contracts do not designate how a
14
     contractor is to perform the work, but rather establishes the expected outcomes and results that
15
16 the government expects. Id. It is then the responsibility of the contractor to meet the
17 government’s requirements. Id.
18           B. Guards Are Required to Monitor Hunger Striking Detainees for Their Health
19
             In an attempt to bolster his retaliation claim, plaintiff complains that GEO guards wrote
20
     down the names of detainees who refused food, “and the detainees feared retaliation.” Second
21
22 Amended Complaint at ¶ 53. However, detainees’ food refusal is tracked to ensure the health
23 and safety of detainees who refuse nutrition, not for any retaliatory purpose. Bostock Decl. at
24
     ¶ 7.
25
             Conditions of detention at the NWDC are governed by the Performance-Based National
26
27 Detention Standards 2011 (“PBNDS”). Bostock Decl. at ¶ 5. The PBNDS reflects ICE’s
28


      Motion for Summary Judgment                                          UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 3                                  700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 4 of 17




 1 ongoing effort to tailor the conditions of immigration detention to its unique purpose while
 2 maintaining a safe and secure environment for detainees and staff. Id.
 3
             The PBNDS includes protocols regarding hunger strikes. A “hunger strike” is defined by
 4
     PBNDS 7.5 as a “voluntary fast undertaken as a means of protest or manipulation.” Bostock
 5
 6 Decl. at ¶ 6. The same detention standard provides, “Whether or not a detainee actually declares
 7 that he or she is on a hunger strike, staff are required to refer any detainee who is observed to not
 8
     have eaten for 72 hours for medical evaluation and monitoring.” Id.
 9
             Per the detention standards, all facilities must notify the local ICE Field Office Director
10
11 or his/her designee when an ICE detainee begins a hunger strike. Bostock Decl. at ¶ 9 (citing
12 PBNDS 4.2(V)(B)). When a detainee is deemed to meet the definition of being on a hunger
13
     strike, ICE initiates the hunger strike protocol in PBNDS 4.2, which sets forth a very specific
14
     process for monitoring the detainee’s food and liquid intake medical monitoring for the
15
16 detainee’s health and safety, and mental health assessment. Id. at ¶ 8 (citing PBNDS 4.2(V)).
17 Hunger strike protocols were never instituted for Chavez Flores, who was never observed to
18 have missed nine consecutive meals. Id. at ¶ 9.
19
             C. Guards Discovered Contraband in Plaintiff’s Property Box
20
             Detention officers are required to search detainees’ property daily. Portillo Decl. (Dkt.
21
22 #23) at ¶ 15. Searches of detainees’ property are required to enhance facility security, good
23 order, and safety for personnel and detainees. Bostock Decl. at ¶ 14.
24
             On February 10, 2018, the housing unit detention officer found fermenting fruit in a bag
25
     of water in the locked property box belonging to plaintiff. Amended Mell Decl., Dkt. #25, Ex. H
26
27 (explaining that he found fermenting fruit in plaintiff’s property box). Detainees sometimes
28 ferment fruit in bags of water to make inmate manufactured alcohol, also called “pruno.”


      Motion for Summary Judgment                                           UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 4                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 5 of 17




 1 Declaration of Tim Petrie (“Petrie Decl.”) at ¶ 4. Typically, pruno is made in plastic bags
 2 because the bags are easy to hide and they allow for expansion during fermentation. Id.
 3
             Detainee possession of pruno is a violation of the facility’s rules. Petrie Decl. at ¶ 4. The
 4
     PBNDS prohibits detainees from possessing alcohol or adulterated food or drink. Id. (citing
 5
 6 PBNDS Section 210). As a result, plaintiff was issued proposed discipline for violating Section
 7 210 —Adulteration of food or drink. Dkt. #2-1. Plaintiff was referred to the Unit Disciplinary
 8
     Committee (“UDC”) for the charged violation. Dkt. #2-1. Pending review by the UDC, plaintiff
 9
     was assigned administrative detention to the Restrictive Housing Unit (“RHU”) based on a
10
11 finding that such detention was necessary “to protect the security and orderly operation of the
12 facility.” Id. A UDC hearing was conducted, and a second hearing by the Institution
13
     Disciplinary Panel (“IDP”) was conducted. Dkt. #2-2. The IDP hearing took place in the
14
     doorway of plaintiff’s cell in the administrative segregation unit of the RHU. Petrie Decl. at
15
16 ¶ 11. Plaintiff requested an interpreter at the IDP hearing, and a certified interpreter was
17 provided who interpreted the entire proceedings into Spanish. Id. Following those procedures,
18 the IDP determined that plaintiff committed the infraction alleged. Id. at ¶ 14. Plaintiff was
19
     issued twenty days disciplinary detention. Id. at ¶ 17. Plaintiff was released from segregation on
20
     March 1, 2018. Id.
21
22           D. ICE Employees Had Limited Involvement in Plaintiff’s Segregation
23           Two ICE employees had very limited roles regarding plaintiff’s segregation, and both
24
     participated as part of larger committees. First, ICE employee Tim Petrie participated in the IDP
25
     hearing as the ICE representative and signed the IDP report because he believed that based on all
26
27 of the evidence presented, plaintiff possessed adulterated food or drink in violation of the
28 facility’s rules. Petrie Decl. at ¶ 16.


      Motion for Summary Judgment                                           UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 5                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 6 of 17




 1           Second, pursuant to the PNBDS, a multi-disciplinary committee meets weekly to review
 2 all detainees currently in the NWDC’s Special Management Units, which include administrative
 3
     segregation and disciplinary segregation. Bostock Decl. at ¶ 12. The committee includes facility
 4
     leadership, medical and mental health professionals, and security staff. Id. Assistant Field
 5
 6 Office Director Drew Bostock participated as the ICE representative for the reviews that
 7 occurred on February 15, 2018, and February 22, 2018, while plaintiff was in segregation. Id.
 8
     Mr. Bostock signed the lists for both of those days. Id.; id. at Exhibit A. Mr. Bostock believed
 9
     that plaintiff’s continued detention in segregation was warranted because possession of
10
11 adulterated food or drink is a serious offense. Id. at ¶ 13.
12                                            III.   ANALYSIS
13
             A. Standards for a Motion for Summary Judgment
14
             Summary judgment is appropriate when “there is no genuine dispute as to any material
15
16 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro. 56(a). The
17 moving party bears the initial burden of informing the Court of the basis of his motion, and
18 identifying those portions of the pleadings, depositions, answers to interrogatories, and
19
     admissions on file, together with any affidavits, which he believes demonstrate the absence of a
20
     genuine issue of material fact. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
21
22           Once the moving party meets his initial burden, the burden then shifts to the nonmoving

23 party to present specific facts showing a genuine issue for trial. See, e.g., Fed. Trade Comm’n v.
24
     Stefanchik, 559 F.3d 924, 927-28 (9th Cir. 2009). The nonmoving party must go beyond the
25
     pleadings and designate facts showing an issue for trial. See Celotex, 477 U.S. at 322-23. A
26
27 mere scintilla of evidence in support of the nonmoving party’s position is not sufficient. See,
28 e.g., Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995). The nonmoving


      Motion for Summary Judgment                                         UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 6                                 700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 7 of 17




 1 party must introduce some “significant probative evidence tending to support the complaint.”
 2 Rivera v. Nat’l R.R. Passenger Corp., 331 F.3d 1074, 1078 (9th Cir. 2003) (citation and
 3
     quotation omitted). “Conclusory allegations unsupported by factual data are not enough.” Id.
 4
     “In other words, ‘summary judgment should be granted where the nonmoving party fails to offer
 5
 6 evidence from which a reasonable jury could return a verdict in its favor.’” Arpin v. Santa Clara
 7 Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citation omitted). Ultimately,
 8
     summary judgment is appropriate against a party who “fails to make a showing sufficient to
 9
     establish the existence of an element essential to that party’s case, and on which that party will
10
11 bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 324.
12              B. Plaintiff Cannot Assert any Claim Against the Federal Defendants Based on the
                   Alleged Assault or Reclassification
13
14              Plaintiff asserts only one of his four causes of action against the federal defendants,

15 alleging that the federal defendants violated his First Amendment right to freedom of
16             3
     expression. Second Amended Complaint at ¶ 105-110. To support that allegation, plaintiff
17
     claims that after he engaged in a hunger strike to protest conditions, “Defendants violated
18
19 Plaintiff’s right to freedom of speech and freedom of expression by assaulting him, placing him
20 in solitary confinement, and changing his security level in retaliation for his free speech
21
     activities.” Id. at ¶ 107.
22
                However, plaintiff’s second amended complaint does not allege that the federal
23
24 defendants assaulted him. Rather, he alleges that a GEO employee did so. Second Amended
25 Complaint at ¶ 23, 42-43, 46 (alleging that GEO guards assaulted him). Although he vaguely
26
27
28   3
       Because plaintiff alleges only a First Amendment claim against the ICE defendants, the Court’s recent Report and
     Recommendation recommending that the Court deny GEO’s motion for summary judgment on plaintiff’s state law
     false imprisonment claim has no bearing on the ICE defendants.
         Motion for Summary Judgment                                                  UNITED STATES ATTORNEY
         [Case No. 3:18-cv-05139-BHS-DWC]- 7                                          700 STEWART STREET, SUITE 5220
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 8 of 17




 1 implies that the ICE defendants were somehow responsible for the assault, plaintiff concedes that
 2 “ICE guidelines” “specifically prohibited” the use of force he allegedly experienced. Id. at ¶ 47.
 3
     Plaintiff has not alleged any waiver of sovereign immunity that would allow him to pursue a
 4
     claim against the ICE defendants for the actions of a third party. See, e.g., Diaz v. Vitiello, Case
 5
 6 No. 18-1356-BHS-TLF (Dkt. #26 at p. 4) (W.D. Wash. Sept. 19, 2018) (holding, “the Federal
 7 Defendants are entitled to sovereign immunity” and are not liable for the allegedly retaliatory
 8
     actions of GEO employees); see also United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is
 9
     axiomatic that the United States may not be sued without its consent and that the existence of
10
11 consent is a prerequisite for jurisdiction.”).
12           Even if plaintiff were trying to assert an unexhausted claim under the Federal Tort Claims
13
     Act (“FTCA”), the FTCA expressly prohibits the United States’ liability for negligent actions by
14
     “any contractor with the United States.” 28 U.S.C. § 2671 (emphasis added). Therefore, “the
15
16 federal government is not liable for torts committed by its contractors.” United States v. Daniel,
17 Mann, Johnson & Mendenhall, 355 F.3d 1140, 1146 (9th Cir. 2004). By logical extension of this
18 statutory mandate, the federal government also “cannot be held vicariously liable for the
19
     negligence of an employee of an independent contractor.” Yanez v. United States, 63 F.3d 870,
20
     872 (9th Cir. 1995). The FTCA also explicitly excludes, and therefore does not waive sovereign
21
22 immunity for, certain intentional torts including the assault that plaintiff alleges. 28 U.S.C.
23 § 2680(h). The statutory exemptions in the FTCA highlight that the United States has not
24
     waived its sovereign immunity for actions by independent contractors or their employees.
25
     Therefore, plaintiff has not alleged facts or a plausible legal theory for holding the ICE
26
27 defendants liable for an assault he claims to have suffered at the hands of a GEO guard.
28


      Motion for Summary Judgment                                           UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 8                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 9 of 17




 1           Similarly, plaintiff vaguely alleges that all defendants violated his First Amendment
 2 rights by “changing his security level in retaliation for his free speech activities.” Second
 3
     Amended Complaint at ¶ 107. However, plaintiff does not identify who changed his security
 4
     classification. See id.; see also id. at ¶ 101. PBNDS Section 2.2(H)(3) requires NWDC staff,
 5
 6 who are GEO employees, to complete a special reclassification assessment within 24 hours of
 7 when a detainee leaves the Special Management Unit, which includes disciplinary segregation.
 8
     Bostock Decl. at ¶ 16. ICE employees were not involved in the decision to reclassify plaintiff.
 9
     Id. Accordingly, he cannot assert a claim against the ICE defendants based on that decision.
10
11           C. Plaintiff’s Claim Based on His Segregation Is Untenable

12           Plaintiff also claims that the ICE defendants retaliated against him by “placing him in
13
     solitary confinement.” Second Amended Complaint at ¶ 107. Where, as here, a prisoner or
14
     detainee claims that his First Amendment rights were violated through some act of retaliation,
15
16 courts evaluate whether the plaintiff has established the following five elements: “(1) An
17 assertion that a state actor took some adverse action against an inmate (2) because of (3) that
18 prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First
19
     Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”
20
     Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005).
21
22           Retaliation claims brought by prisoners must be evaluated in light of concerns over

23 “excessive judicial involvement in day-to-day prison management, which ‘often squander[s]
24
     judicial resources with little offsetting benefit to anyone.’” Pratt v. Rowland, 65 F.3d 802, 807
25
     (9th Cir. 1995) (quoting Sandin v. Conner, 515 U.S. 472, 482 (1995)). In particular, courts
26
27 should “‘afford appropriate deference and flexibility’ to prison officials in the evaluation of
28


      Motion for Summary Judgment                                          UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 9                                  700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 10 of 17




 1 proffered legitimate penological reasons for conduct alleged to be retaliatory.” Id. (quoting
 2 Sandin, 515 U.S. at 482).
 3
             Solely for purposes of this motion, the ICE defendants will assume that plaintiff
 4
     participated in a hunger strike, that his actions in doing so were protected by the First
 5
 6 Amendment, and that he felt chilled from further participation. However, he cannot meet any of
 7 the other required elements to establish his retaliation claim.
 8
                     1. Plaintiff Has No Evidence that Any Adverse Action Was Because of His
 9                      Alleged Speech Activities
10           Plaintiff cannot show that any ICE employee took any adverse action against him
11
     because of his alleged hunger strike. To prevail on a retaliation claim, a plaintiff must show that
12
     his protected conduct was “the ‘substantial’ or ‘motivating’ factor behind the defendant’s
13
14 conduct.” Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989). To show the
15 presence of this element on a motion for summary judgment, plaintiff must “put forth evidence
16
     of retaliatory motive, that, taken in the light most favorable to him, presents a genuine issue of
17
     material fact as to [the official’s] intent” in meting out the adverse action. Bruce v. Ylst, 351
18
19 F.3d 1283, 1289 (9th Cir. 2003).
20           Timing alone is insufficient to demonstrate causation. “Although timing can be
21
     considered as circumstantial evidence of retaliatory action, timing alone is generally not
22
     sufficient to establish retaliation.” Ventress v. Castillo, Case No. 17-05094-BHS-TLF, 2018
23
24 U.S. Dist. LEXIS 160434, at *8 (W.D. Wash. Aug. 23, 2018) (citing Pratt, 65 F.3d at 808),
25 Report and Recommendation adopted at 2018 U.S. Dist. LEXIS 160164 (W.D. Wash., Sept. 19,
26 2018). Instead of relying on timing alone, the “[o]verall circumstances of the alleged retaliation
27
     must be considered and not simply the order of the events.” Id.; see also Ayers v. Richards, Case
28
     No. 08-5541-RJB-KLS, 2010 U.S. Dist. LEXIS 126455, *21 (W.D. Wash. Nov. 4, 2010)

      Motion for Summary Judgment                                            UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 10                                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 11 of 17




 1 (“Retaliation is not proven by simply showing that a defendant prison official took adverse
 2 action after he knew that the plaintiff prisoner had engaged in constitutionally protected
 3
     activity.”), Report and Recommendation adopted at 2010 U.S. Dist. LEXIS 126718 (W.D.
 4
     Wash., Dec. 1, 2010) (granting summary judgment on plaintiff’s First Amendment retaliation
 5
 6 claim).
 7              In this case, plaintiff has no evidence of a retaliatory motive. There is no evidence that
 8
     any ICE official employee expressed any opposition to — or any opinion at all about — his
 9
     alleged hunger strike. See, e.g., Fields v. Banuelos, 2012 U.S. Dist. LEXIS 132474 (E.D. Cal.
10
11 Sept. 17, 2012) (granting motion for summary judgment on prisoner’s First Amendment
12 retaliation claim when he was disciplined for possessing pruno; finding, “There is no evidence
13
     that Defendant expressed opposition to the Plaintiff's litigation or litigation in general, and there
14
     is no other evidence that the reasons proffered by Defendant for the search and confiscation were
15
16 false and pretextual.”).
17              Plaintiff alleges that a retaliatory motive is demonstrated by irregularities in his
18 disciplinary proceedings. 4 First, he alleges that he received various documents related to the
19
     process only in English. However, even if that allegation were true, it does not support a claim
20
     against the ICE defendants, who were not responsible for providing and did not provide those
21
22 documents to plaintiff. Bostock Decl. at ¶ 15. Second, plaintiff alleges that he was not informed
23 about and so did not attend either the UDC or the IDP hearing. Second Amended Complaint at
24
     ¶ 84, 88. However, ICE employees were not involved in the UDC proceedings, and a UDC
25
     hearing was not required for plaintiff’s “high” level offense. Petrie Decl. at ¶ 5, 10. Plaintiff’s
26
27 claim that he did not know about the IDP hearing is both vague and contradicted by the record.
28
     4
         Tellingly, plaintiff does not allege any due process claim against the ICE defendants.
         Motion for Summary Judgment                                                       UNITED STATES ATTORNEY
         [Case No. 3:18-cv-05139-BHS-DWC]- 11                                              700 STEWART STREET, SUITE 5220
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 12 of 17




 1 Plaintiff’s Decl., (Dkt. #32) at ¶ 29 (referring to the IDP hearing and stating, “I did not know
 2 anything about a hearing that day.”). Plaintiff’s declaration does not state that he did not attend
 3
     the hearing. In fact, an ICE official has stated in a sworn declaration that plaintiff was informed
 4
     that the hearing was rescheduled to February 14, plaintiff attended the IDP hearing, which was
 5
 6 held in the doorway of his segregation cell, the proceedings were interpreted for him, and he
 7 made a statement. Petrie Decl. at ¶ 11. Regardless, the ICE defendants were not responsible for
 8
     notifying plaintiff of the proceedings or securing his attendance. Id. at ¶ 9. Prior to this lawsuit,
 9
     the ICE defendants were not aware of any allegation that plaintiff did not receive notice or
10
11 documentation, a claim which is contradicted by written documentation in the record. Petrie
12 Decl. at ¶ 10, 11, 13; Bostock Decl. at ¶ 15.
13
             Plaintiff also argues that when guards searched his property on February 10, 2018, they
14
     stated in a form that he “had no property that needed to be confiscated.” Plaintiff’s Declaration
15
16 (Dkt. # 2-1) at ¶ 19. Regardless of the truth of that statement, it is irrelevant. Although the
17 search of plaintiff’s bunk revealed no contraband, the search of his property box did. Mell Decl.
18 (Dkt. # 25), Ex. H.
19
             Plaintiff also suggests, without any evidence in support, that some unnamed GEO guard
20
     planted the contraband in his property box while the guards told him to visit the medical unit.
21
22 Even if that improbable claim were true, plaintiff provides no evidence of a retaliatory motive by
23 the ICE defendants. To the contrary, the ICE official who was involved in the segregation
24
     decision reasonably believed what the GEO guard found and stated in his signed Incident Report:
25
     plaintiff had homemade alcohol in his property box. Petrie Decl. at ¶ 12-14. The ICE
26
27 defendants were not required to believe plaintiff’s predictable and self-serving assertion of
28 innocence. Mere speculation about a retaliatory motive is insufficient to meet plaintiff’s burden


      Motion for Summary Judgment                                            UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 12                                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 13 of 17




 1 to show causation. See, e.g., Sutton v. Heaward, Case No. 17-5546-RJB-TLF, 2018 U.S. Dist.
 2 LEXIS 146454, at *19 (W.D. Wash. Aug. 8, 2018) (“Speculation and innuendo cannot substitute
 3
     for rebuttal evidence that defendants knew of plaintiff's litigation and were substantially
 4
     motivated by it.”), Report and Recommendation adopted at 2018 U.S. Dist. LEXIS 146291
 5
 6 (W.D. Wash., Aug. 28, 2018) (granting defendant’s motion to dismiss prisoner/plaintiff’s First
 7 Amendment retaliation claim); Stone v. Becerra, 2010 U.S. Dist. LEXIS 118311, *18-19 (E.D.
 8
     Wash. Nov. 8, 2010) (holding that prisoner’s conclusory claim that an officer made a false
 9
     statement was insufficient to survive a motion to dismiss on a retaliation claim). Here, there is
10
11 no evidence that the expressed reason for the discipline – ICE officials believed plaintiff violated
12 a disciplinary rule — was untrue.
13
             In the analogous context of an employment discrimination claim, a plaintiff cannot prove
14
     retaliation by demonstrating that the employer’s articulated reasons for an adverse action were
15
16 “objectively false” or that the employer made a mistake. Villiarimo v. Aloha Island Air, Inc.,
17 281 F.3d 1054, 1063 (9th Cir. 2002). “Rather, courts ‘only require that an employer honestly
18 believed its reason for its actions, even if its reason is foolish or trivial or even baseless.’” Id.
19
     (quoting Johnson v. Nordstrom, Inc., 260 F.3d 727, 733-34 (7th Cir. 2001)); see also Essex v.
20
     UPS, 111 F.3d 1304, 1310 (7th Cir. 1997) (“In examining pretext, the question is whether the
21
22 employer honestly believed its proffered reason for [the adverse action]. The fact that the
23 employer was mistaken or based its decision on bad policy, or even just plain stupidity, goes
24
     nowhere as evidence that the proffered explanation is pretextual.”). Similarly, here, even if the
25
     contraband did not belong to plaintiff as he claimed, plaintiff has no evidence that the ICE
26
27 defendants knew it did not belong to him or sought to retaliate against him.
28


      Motion for Summary Judgment                                            UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 13                                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 14 of 17




 1           Finally, a retaliation claim is not plausible if there are “‘more likely explanations’” for
 2 the challenged action. Knippling v. Robbins, Case No. 15-05829-RJB-JRC, 2017 U.S. Dist.
 3
     LEXIS 35652 (W.D. Wash. Feb. 17, 2017) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1951
 4
     (2009), and citing Pratt, 65 F.3d at 808), Report and Recommendation adopted at 2017 U.S.
 5
 6 Dist. LEXIS 35662 (W.D. Wash., Mar. 13, 2017). Here, it is far more likely that the ICE
 7 defendants approved of plaintiff’s segregation because he violated a prison rule, as documented
 8
     by a GEO guard, rather than to retaliate against him for allegedly participating in a hunger strike.
 9
             In sum, plaintiff has not demonstrated that the ICE defendants took any action against
10
11 him because of his alleged speech.
12                   2. Plaintiff’s Detention Served a Legitimate Correctional Goal
13
             Plaintiff’s retaliation claim fails for a second reason: his placement in segregation served
14
     a legitimate correctional goal. To prevail on a retaliation claim, a prisoner must show that the
15
16 challenged action “did not reasonably advance a legitimate correctional goal.” Rhodes, 408 F.3d
17 at 568; accord Pratt, 65 F.3d at 808 (prisoner must demonstrate “that there were no legitimate
18 correctional purposes motivating the actions he complains of.”). The prisoner bears the burden
19
     of pleading and proving the absence of legitimate correctional goals for the conduct of which he
20
     complains. Pratt, 65 F.3d at 806.
21
22           In this case, the PBNDS clearly states that detainees may be housed in disciplinary

23 segregation for up to thirty days for the infraction of possessing adulterated food or drink, which
24
     is considered a “high” offense. See PBNDS 3.1(V)(C)(2); Appendix 3.1.A(II)(B). Plaintiff’s
25
     possession of pruno was problematic because pruno presents a significant security hazard to staff
26
27 and residents, particularly when a resident under the influence of pruno acts out. Petrie Decl. at
28 ¶ 4.


      Motion for Summary Judgment                                            UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 14                                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 15 of 17




 1           In a factually similar case, the Ninth Circuit affirmed a district court’s grant of summary
 2 judgment. Barnett v. Centoni, 31 F.3d 813 (9th Cir. 1994). In Barnett, plaintiff possessed
 3
     homemade alcohol, and he claimed that his resulting reclassification was actually retaliation for
 4
     filing a civil rights action. The Ninth Circuit granted the government’s motion for summary
 5
 6 judgment, finding that plaintiff’s reclassification served the legitimate penological purpose of
 7 maintaining prison discipline. Barnett, 31 F.3d at 816. Similarly, here, plaintiff’s short-term
 8
     placement in disciplinary segregation served the legitimate penological purpose of maintaining
 9
     discipline in the facility. A clear rule at the NWDC prohibited possession of adulterated food or
10
11 drink, and the only two ICE officials who approved plaintiff’s segregation both reasonably
12 believed plaintiff violated that rule. Petrie Decl. at ¶ 12-14, 16; Bostock Decl. at ¶ 13, 14.
13
     “Enforcing valid prison rules advances legitimate penological goals.” Ventress, Case No. 17-
14
     05094-BHS-TLF, 2018 U.S. Dist. LEXIS 160434, at *11; see also Fields, 2012 U.S. Dist.
15
16 LEXIS 132474 (finding, “Institutional security is unquestionably a legitimate correctional goal,”
17 and plaintiff violated a prison rule by possessing pruno).
18           Finally, plaintiff’s professed innocence of the charge does not demonstrate the lack of a
19
     legitimate penological purpose. Although knowingly placing innocent detainees in disciplinary
20
     segregation would not serve a legitimate penological interest, plaintiff has submitted no
21
22 evidence, other than his own self-serving statement, that he was innocent of the charges.
23 Regardless, there is no evidence that the ICE defendants knew he was innocent. As such, he
24
     cannot prove the absence of a penological purpose for his brief segregation. See, e.g., Sutton,
25
     Case No. 17-5546-RJB-TLF, 2018 U.S. Dist. LEXIS 146454, at *21 (recommending granting
26
27 motion for summary judgment where “plaintiff has submitted no evidence that the defendants
28 knew he was innocent when they infracted him.”); see also Basra v. Morgan, Case No. 16-


      Motion for Summary Judgment                                           UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 15                                  700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 16 of 17




 1 06005-RBL-JRC, 2017 U.S. Dist. LEXIS 213909 (W.D. Wash. Nov. 1, 2017) (explaining that
 2 although plaintiff disputed that he violated a prison rule, “defendants have submitted evidence
 3
     that prison officials believed, and had evidence supporting their belief” that plaintiff violated the
 4
     rule), Report and Recommendation adopted at 2018 U.S. Dist. LEXIS 933 (W.D. Wash., Jan. 3,
 5
 6 2018).
 7           Therefore, plaintiff cannot demonstrate that his segregation failed to advance a legitimate
 8
     penological goal.
 9
                                             IV.     CONCLUSION
10
11           For all of the foregoing reasons, the ICE defendants respectfully request that the Court

12 grant their motion for summary judgment.
13
             DATED this 18th day of October, 2018.
14
                                                    Respectfully submitted,
15
16                                                  ANNETTE L. HAYES
                                                    United States Attorney
17
18                                                  s/ Sarah K. Morehead
19                                                  SARAH K. MOREHEAD, WSBA No. 29680
                                                    Assistant United States Attorney
20                                                  Western District of Washington
                                                    United States Attorney’s Office
21
                                                    700 Stewart Street, Suite 5220
22                                                  Seattle, Washington 98101-1271
                                                    Phone: 206-553-7970
23                                                  E-mail: sarah.morehead@usdoj.gov
24
25
26
27
28


      Motion for Summary Judgment                                             UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 16                                    700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
          Case 3:18-cv-05139-BHS-DWC Document 90 Filed 10/18/18 Page 17 of 17




1                                            CERTIFICATE OF SERVICE
2            The undersigned hereby certifies that she is an employee in the Office of the United

3 States Attorney for the Western District of Washington and is a person of such age and discretion
4 as to be competent to serve papers;
             It is further certified that on this date, I electronically filed the foregoing motion, the
5
     Declaration of Drew Bostock, the Declaration of Tim Petrie, and the Proposed Order with the
6
     Clerk of Court using the CM/ECF system, which will send notification of such filing to the
7
     following CM/ECF participant(s):
8
9                  Eunice Cho                                echo@aclu-wa.org
10                 Emily Chiang                              echiang@aclu-wa.org
11
                   Joan K. Mell                              joan@3brancheslaw.com
12
                   Antoinette Marie Davis                    tdavis@aclu-wa.org
13
14                 Daniel M. Weiskopf                        dweiskopf@mcnaul.com

15                 Theresa M. DeMonte                        tdemonte@mcnaul.com
16
             I further certify that on this date, I mailed, by United States Postal Service, the foregoing
17
     to the following non-CM/ECF participant(s), addressed as follows:
18           -0-
19
             DATED this 18th day of October, 2018.
20
                                                      s/ Julene Delo
21
                                                     JULENE DELO, Legal Assistant
22                                                   United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
23                                                   Seattle, Washington 98101-1271
24                                                   Phone: 206-553-7970
                                                     Fax: 206-553-4067
25                                                   E-mail: julene.delo@usdoj.gov
26
27
28


      Motion for Summary Judgment                                              UNITED STATES ATTORNEY
      [Case No. 3:18-cv-05139-BHS-DWC]- 17                                     700 STEWART STREET, SUITE 5220
                                                                                SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
